DETAILED ACTION
	Claims 1-18 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
It is initially noted that claim 11 depends directly from independent claim 7 (see claim amendment submitted 10/23/2018).  Claim 11 was inadvertently included in the Group 1 invention and should have been included in the Group 2 invention since claim 11 depends directly from independent claim 7. Thus, the Group 1 invention includes claims 1-6, 10, 12 and 14-18.
Applicant’s election without traverse of Group 1, claims 1-6, 10, 12 and 14-18 in the reply filed on December 31, 2020 is acknowledged.
Claims 7-9, 11 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 31, 2020.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 23, 2018, February 19, 2020 and June 23, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 1-3, 6 and 12 are objected to because of the following informalities: 
Regarding claims 1-3 and 12, the acronym TSP2 (thrombospondin-2) should first be spelled out upon its first usage in a claim.  Appropriate correction is required.  
Further regarding claims 1-3, it is noted claims 1-3 recite the phrase “…contacting the decellularized graft, wherein the decellularized graft comprises a vascular graft…”  Claims 1-3 thereafter recite the phrase “…thereby modifying the graft with a cell-derived extracellular matrix…” (lines 8, 9 and 8 respectively).  For the purpose of consistency, it is suggested the recitation of “modifying the graft” be amended to recite “thereby modifying the vascular graft” or “thereby modifying the decellularized graft”.
	Further regarding claim 6, which depends directly from claim 5 and indirectly from claim 1, claim 6 recites the limitation “wherein, the graft is a vascular graft that is 6 millimeters or less in diameter”.  For the purpose of consistency, it is suggested claim 6 be amended to recite “wherein, the vascular graft is 6 millimeters or less in diameter”.


Claim Interpretation
It is noted that claims 1-3 recite “obtaining a decellularized graft, wherein the decellularized graft comprises a vascular graft”, thus it is considered the claimed methods result in a vascular graft that is modified with cell-derived extracellular matrix lacking thrombospondin-2.  The instant specification discloses a vascular graft is a graft having a small diameter, e.g. diameter of 6 mm or less, or an internal diameter of less than 10 mm (page 3, lines 13-15 and page 20, lines 19-24). The specification, Examples 7 and 9, discloses decellularized aortic grafts.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 12, 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the phrase “…contacting the decellularized graft, wherein the decellularized graft comprises a vascular graft…”  Claim 3 thereafter recites the phrase “…thereby modifying the graft with a cell-derived extracellular matrix…”  Claim 3 further recites the limitation “wherein, when implanted, the graft is re-endothelialized by the recipient’s vascular endothelial cells” (lines 10-11). The phrase “the graft” (line 10) renders the claim unclear since the claim recites a decellularized graft and a modified graft (graft is modified with cell-derived extracellular matrix lacking thrombospondin-2).  It is suggested claim 3 be amended to further recite “wherein, when implanted, the modified vascular graft is re-endothelialized by the recipient’s vascular endothelial cells”.
Since each of claim 15 and 17 depend directly from claim 3 they each inherit the deficiency thereof, and thus are rejected on the same basis.  

wherein, the graft is at least one selected from the group consisting of an organ, a tissue and a vascular graft”.  Given that claim 1 recites “obtaining a decellularized graft, wherein the decellularized graft comprises a vascular graft”, the recitation of “wherein the graft is at least one selected from the group consisting of an organ, a tissue and a vascular graft” renders the claim unclear as to whether or not the claims are referring to the decellularized graft that is a vascular graft, or means to refer to an additional graft, or means to claim the vascular graft is obtained from an organ or a tissue or a vascular graft?  
	Appropriate clarification is appreciated.

	Regarding claim 12, claim 12 recites the phrase “An in vitro method of improving the biocompatibility of a medical device or an implant” in lines 1-2.  Claim 12 further recites “…contacting the medical device with extracellular matrix (ECM)-producing TSP2-null cells…” in line 3 and recites “…thereby modifying the medical device or implant…” in line 6.  It is unclear as to how the implant recited in line 6 is modified if it is not included in the contacting step?  It is suggested claim 12, line 3 be amended to recite “contacting the medical device or implant with extracellular matrix (ECM)-producing TSP2-null cells”.
	Further regarding claim 12, claim 12 recites the phrase “…the treated medical device or implant…” (lines 7-8).  There is insufficient antecedent basis for this limitation in the claim since there is no recitation of a treating step in claim 12.  It is suggested claim 12 be amended to recite “…the modified medical device or implant…”

wherein, the graft is at least one selected from the group consisting of an organ, a tissue and a vascular graft”.  Given that claims 2 and 3 recite “obtaining a decellularized graft, wherein the decellularized graft comprises a vascular graft”, the recitation of “wherein, the graft is at least one selected from the group consisting of an organ, a tissue and a vascular graft” renders the claim unclear as to whether or not the claims are referring to the decellularized graft that is a vascular graft, or means to refer to an additional graft, or means to claim the vascular graft is obtained from an organ or a tissue or a vascular graft? 
	Appropriate clarification is appreciated. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 16-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
the graft is at least one selected from the group consisting of an organ, a tissue and a vascular graft”.   
Regarding claims 16-17, which depend from claims 2 and 3 respectively, claims 16 and 17 also recite the limitation “the graft is at least one selected from the group consisting of an organ, a tissue and a vascular graft”.   
It is noted that claims 1-3 are limited to a vascular graft. Thus, the limitation that the graft is selected from the group consisting of an organ, a tissue and a vascular graft is a broader range of grafts and fails to limit the subject matter of claims 1-3.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 10 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Calabro et al., (Biochemica et Biophysica Acta 1840 (2014) 2396-2402, published online January 15, 2014; IDS 10/23/2018) (“Calabro”), in view of  Dimitrievska et al., (WO 2014/189835, published November 27, 2014; IDS 6/23/2020) (“WO ‘835”) and Krady et al., (Am J Pathol. 173(3), September 2008, 879-891; IDS 2/19/2020) (“Krady”).
Calabro is directed to extracellular matrix (ECM) assembly and the role of the matricellular protein thrombospondin (TSP) 2.  Calabro teaches that lack of TSP2 is associated with increased angiogenesis (Abstract).  Calabro specifically teaches that tissue and cell-derived ECM can be used as a bioactive substrate upon decellularization of the tissue or cell cultures. Decellularization can be conducted using a variety of protocols such as chemical or enzymatic decellularization.  
Regarding claims 1 and 2, Calabro teaches the TSP2-null ECM can be used for vascular applications, e.g. coating for vascular grafts, since the TSP2-null ECM does not promote platelet aggregation and thus reduces thrombosis (i.e. reduces/eliminates 6. Cell-derived ECM as a potential substrate for in vitro studies and in vivo applications, page 2400).
Thus, Calabro’s teaching encompasses in vitro methods for reducing and eliminating the thrombogenicity of a vascular graft wherein a vascular graft is coated (i.e. contacted) with TSP2-null ECM formed from TSP2-null fibroblasts (i.e. cells), thereby modifying the vascular graft with cell-derived extracellular matrix lacking thrombospondin 2 (TSP2-null ECM).
As to the limitation “obtaining a decellularized graft, wherein the decellularized graft comprises a vascular graft”, it is noted as set forth above, Calabro teaches obtaining a vascular graft, however Calabro is silent as to whether or not the vascular graft has been decellularized prior to contacting with the TSP2-null ECM.
WO ‘835 is directed to anti-thrombogenic vascular grafts, wherein the vascular grafts, e.g. blood vessels, have been decellularized prior to the application of the anti-thrombogenic agent.  The anti-thrombogenic agent reduces or eliminates the thrombogenicity of the vascular graft (Abstract; page 13, lines 26-27, page 14, lines 8-10, page 16, lines 7-19, and page 19, lines 24-26).  WO ‘835 teaches that decellularization of the vascular graft minimizes the immunogenicity of the graft (page 1, lines 23-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a decellularized vascular graft, as the vascular graft substrate in the method of Calabro.
 The person of ordinary skill in the art would have been motivated to use a decellularized vascular graft, as taught by WO ‘835, for the predictable result of 
The skilled artisan would have had a reasonable expectation of success in substituting the decellularized vascular graft of WO ‘835 because WO ‘835 has shown that decellularized vascular grafts are suitable substrates for anti-thrombogenic coatings and have reduced immunogenicity.
As to the limitations “contacting the decellularized graft with extracellular matrix (ECM)-producing TSP2-null cells for a period of time wherein the period of time comprises about 7 days” (claims 1 and 2), “removing the TSP2-null cells but not the cell-derived ECM” (claim 1), and “removing the TSP2-null cells but not the cell-derived ECM and maintaining its native architecture” (claim 2), it is noted that Calabro teaches obtaining TSP2-null ECM from fibroblast cell cultures for coating, i.e. contacting, of the vascular graft.  Calabro differs from the instant claims in that Calabro is silent as to the specific technique employed for coating the vascular graft. That is Calabro is silent as to whether or not the graft is contacted with the fibroblast cells for a period of time of about 7 days and then the cells are removed leaving the cell-derived ECM in contact with the vascular graft. 
However, Krady is directed to the effect that thrombospondin 2 (TSP2) has on extracellular matrix (ECM) remodeling, and specifically discloses that TSP2-null fibroblast-derived ECM is more permissive for endothelial cell (EC) migration and TSP2-null mice exhibited accelerated recovery of blood flow in models of physiological angiogenesis (Abstract).  Krady specifically teaches that cell culture substrates (i.e. decellularized substrates) can be contacted with fibroblasts from TSP2-null mice (i.e. TSP2-null cells) for 7 days, wherein the fibroblasts deposit TSP2-null ECM on the removing the TSP2-null cells but not the cell-derived ECM) (Structural Characterization of TSP2-Null-Derived ECM, page 881; and ECM-Mediated HUVEC Attachment and Migration, page 881). Krady teaches the TSP2-null ECM, after decellularization, maintains the native loosely organized collagenous network, i.e. maintains its native architecture (Fig. 2; Results, TSP2 Modulates Gelatinase Activity and Inhibits Three-Dimensional Chord Formation, right column, first paragraph, page 884).  Thus, Krady teaches a well-known technique for coating substrates with TSP2-null ECM by contacting decellularized substrates with extracellular matrix (ECM)-producing TSP2-null cells for a period of time comprising 7 days and thereafter removing the cells but not the cell-derived ECM, wherein the native ECM architecture is maintained.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Krady’s TSP2-null ECM deposition method as the method for contacting the decellularized vascular graft with TSP2-null ECM of Calabro since both methods are known to coat the substrates with cell-derived TSP2-null ECM, thus providing the predictable result of successfully delivering anti-thrombogenic ECM, thus meeting the limitations of claims 1 and 2.
	One of ordinary skill in the art would recognize this as simply substituting one ECM delivery method for another useful for the same purpose (KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395).
	Krady has shown that TSP2-null ECM can be delivered to substrates by contacting with TSP2-null cells for 7 days, wherein the TSP2-null cells deposit TSP2-null ECM on the substrate. After the 7 day culture the TSP2-null cells are removed, KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.
As to the limitation “thereby modifying the graft with a cell-derived extracellular matrix lacking thrombospondin-2 (TSP2-null ECM)”, it is noted as set forth above, Calabro teaches a vascular graft is coated with TSP2-null ECM formed from TSP2-null fibroblasts. Thus, Calabro teaches modifying the vascular graft with cell-derived extracellular matrix lacking thrombospondin 2 (TSP2-null ECM), thus meeting the limitation of claims 1 and 2.
Regarding claim 3, as set forth above regarding claims 1 and 2, it is noted that the cited prior art renders obvious the obtaining, contacting, removing and modifying steps recited in claim 3.
Further regarding claim 3 and the limitation directed to rendering a graft pro-migratory, it is noted that Krady analyzed the effect of the TSP2-null ECM on cell migration, wherein cell migration was significantly enhanced (i.e. promoted cell migration, pro-migration) in response to the presence of the TSP2-null ECM (ECM-Mediated HUVEC Attachment and Migration, page 881; Discussion, first paragraph, page 888; and Figure 3-G). Thus, the prior art vascular graft comprising TSP2-null ECM reads on “rendering a graft pro-migratory”, thus meeting the limitation of claim 3.
	Moreover, regarding the limitation directed to rendering the graft pro-migratory, it is noted the cited prior art teaches the vascular graft is coated with the same TSP2-In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990) (MPEP 2112.01). 
Additionally regarding claim 3 and the limitation “wherein, when implanted the graft is re-endothelialized by the recipient’s vascular endothelial cells”, the wherein statement is directed to an intended result.  It is noted that as indicated in MPEP § 2111.04, a wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.  
	Regarding claim 4 and the limitation directed to the modified graft being less adhesive for blood glycoprotein von Willebrand Factor (vWF) as compared to a reference graft modified with an ECM not lacking TSP2, it is noted the cited prior art teaches a vascular graft comprising a TSP2-null ECM coating.  Therefore, because the prior art vascular graft comprises the same TSP2-null ECM as disclosed in the instant specification (page 20, lines 7-9), the prior art vascular graft would necessarily be less adhesive for blood glycoprotein von Willebrand Factor, thus meeting the limitation of claim 4.
	Though the cited prior art does not state the TSP2-null ECM modified graft is less adhesive for blood glycoprotein von Willebrand Factor (vWF) as compared to a reference graft modified with an ECM not lacking TSP2, the fact that the prior art vascular graft comprises the same TSP2-null ECM as disclosed in the instant application 
	Additionally, it is noted that a chemical composition and its properties are inseparable. It is noted when the structure recited in the reference is substantially identical to that of the claims, claimed properties or function are presumed to be inherent. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990) (MPEP 2112.01). 
Regarding claim 5, Calabro teaches vascular grafts (6. Cell-derived ECM as a potential substrate for in vitro studies and in vivo applications, page 2400), thus meeting the limitation of claim 5.
Regarding claim 6 and the limitation the vascular graft is 6 millimeters (6 mm) or less in diameter, it is noted that the cited reference to Krady teaches the decellularized vascular grafts have inner or outer diameters ranging from 1 mm to 25 mm (prior art range overlaps the claimed range (see Krady et al., page 16, lines 7-19).
Thus, Krady has established it was well-known in the art that the diameter of the decellularized vascular grafts encompass diameters that are 6 mm or less in diameter, thus meeting the limitation of claim 6.
   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 10 and the limitation “A method for reducing or eliminating the risk of developing a thrombosis associated with graft transplant in a subject in need thereof”, it is noted that Calabro teaches a vascular graft comprising TSP2-null ECM for use in constructs where thrombosis might be a complication upon transplantation. Calabro clearly teaches that platelets fail to aggregate on TSP2-null ECM, thus rendering vascular grafts with this type of ECM as non-thrombogenic, which reads on “reducing or eliminating the risk of developing a thrombosis associated with graft transplant in a subject in need thereof” (3. Characterization and properties of TSP2-null ECM, page 2399 and 6. Cell-derived ECM as a potential substrate for in vitro studies and in vivo application, right column, second paragraph, page 2400).
Further regarding claim 10 and the limitation “modifying a graft to be transplanted into a subject with a cell-derived extracellular matrix lacking thrombospondin-2 (TSP2-null ECM)”, it is noted, as set forth above regarding claims 1 and 2, Calabro teaches coating vascular grafts with TSP2-null ECM, which reads on “modifying a graft to be transplanted into a subject with a cell-derived extracellular matrix lacking thrombospondin-2 (TSP2-null ECM)”, thus meeting the limitation of claim 10.
Further regarding claim 10 and the limitation “transplanting the modified graft into the subject”, it is noted that Calabro does not further exemplify transplanting the modified graft, however, given that Calabro teaches the construct is a graft (living tissue that is transplanted surgically), it is considered that Calabro’s intention is transplantation and thus renders obvious a step of transplanting.  It is further noted that the cited reference to Krady teaches implantation of the anti-thrombogenic vascular grafts in a subject suffering from a diseased blood vessel or an aneurysm (page 31, lines 25-31). Thus, Krady teaches it is well-known to transplant vascular grafts which are anti-
The person of ordinary skill in the art would have been motivated to modify the method of Calabro to include transplantation of the anti-thrombogenic vascular graft for the predictable result of successfully treating diseased blood vessels where thrombosis might lead to complications of successful graft survival and function, thus meeting the limitation of claim 10.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Calabro and Krady because each of these teachings are directed at therapeutic uses of anti-thrombogenic vascular grafts.
	Krady has shown it is well-known to transplant vascular grafts which are anti-thrombogenic; thus one would have had a reasonable expectation of successfully transplanting the anti-thrombogenic vascular graft disclosed by Calabro.  
	Additionally regarding claim 10 and the limitation “wherein the risk of developing a thrombosis in the transplanted subject is reduced or eliminated”, it is noted as set forth immediately above, the cited prior art teaches coating vascular grafts with TSP2-null ECM which exhibits anti-thrombogenic properties. The cited prior art teaches the substantially identical TSP2-null ECM as disclosed in the instant application (page 3, lines 20-24 and page 18, lines 11-14). Therefore, because the prior art vascular graft comprises the same TSP2-null ECM as disclosed in the instant specification, the prior art vascular graft would necessarily have a reduced or eliminated risk of developing a thrombosis in the transplanted subject, thus meeting the limitation of claim 10.  It is noted that a chemical composition and its properties are inseparable. It is further noted when the structure recited in the reference is substantially identical to that In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990) (MPEP 2112.01). 
	Regarding claims 14-15, and the limitation directed to the modified graft being less adhesive for blood glycoprotein von Willebrand Factor (vWF) as compared to a reference graft modified with an ECM not lacking TSP2, it is noted the cited prior art teaches a vascular graft comprising a TSP2-null ECM coating.  Therefore, because the prior art vascular graft comprises the same TSP2-null ECM as disclosed in the instant specification (page 20, lines 7-9), the prior art vascular graft would necessarily be less adhesive for blood glycoprotein von Willebrand Factor, thus meeting the limitations of claims 14-15.
	Though the cited prior art does not state the TSP2-null ECM modified graft is less adhesive for blood glycoprotein von Willebrand Factor (vWF) as compared to a reference graft modified with an ECM not lacking TSP2, the fact that the prior art vascular graft comprises the same TSP2-null ECM as disclosed in the instant application means that any and all results of the prior art method, whether recognized at the time of publication or not, would be inherently achieved by the reference method.  MPEP 2112.01
	Additionally, it is noted that a chemical composition and its properties are inseparable. It is noted when the structure recited in the reference is substantially identical to that of the claims, claimed properties or function are presumed to be inherent. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990) (MPEP 2112.01). 
	Regarding claims 16-17, it is noted that Calabro teaches a vascular graft, thus meeting the limitations of claims 16-17.
Regarding claim 18, as set forth above, the combined prior art renders obvious transplanting the modified graft into a subject. 
	As to the limitation that the subject is a human, Krady teaches transplanting anti-thrombogenic vascular grafts into human subjects (page 31, lines 32-34 to page 32, lines 1-2), thus meeting the limitation of claim 18.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Calabro et al., (Biochemica et Biophysica Acta 1840 (2014) 2396-2402, published online January 15, 2014; IDS 10/23/2018) (“Calabro”), in view of  Krady et al., (Am J Pathol. 173(3), September 2008, 879-891; IDS 2/19/2020) (“Krady”).
Calabro is directed to extracellular matrix (ECM) assembly and the role of the matricellular protein thrombospondin (TSP) 2.  Calabro teaches that lack of TSP2 is associated with increased angiogenesis (Abstract).  Calabro specifically teaches that tissue and cell-derived ECM can be used as a bioactive substrate upon decellularization of the tissue or cell cultures. Decellularization can be conducted using a variety of protocols such as chemical or enzymatic decellularization.  
Regarding claim 12, Calabro teaches the TSP2-null ECM can be used for vascular applications, e.g. coating for vascular grafts (i.e. a medical device or implant), since the TSP2-null ECM does not promote platelet aggregation and thus reduces thrombosis (i.e. improves the biocompatibility). Calabro teaches the use of fibroblast cultures from TSP2-null mice for the production of therapeutic ECM coatings for vascular grafts as well as for hydrogel formulation useful for treating wounds (6. Cell-derived ECM as a potential substrate for in vitro studies and in vivo applications, page 2400).
Thus, Calabro’s teaching encompasses in vitro methods for reducing and eliminating the thrombogenicity (i.e. improving the biocompatibility) of a vascular graft wherein a vascular graft is coated (i.e. contacted) with TSP2-null ECM formed from TSP2-null fibroblasts (i.e. cells), thereby modifying the vascular graft with cell-derived extracellular matrix lacking thrombospondin 2 (TSP2-null ECM).
Calabro’s teaches reads on “An in vitro method of improving the biocompatibility of a medical device or an implant” and “thereby modifying the medical device or implant with a cell-derived extracellular matrix lacking thrombospondin 2 (TSP2-null ECM)”.
As to the limitations “contacting the medical device with extracellular matrix (ECM)-producing TSP2-null cells for a period of time wherein the period of time comprises about 7 days” and “removing the TSP2-null cells but not the cell-derived ECM”, it is noted that Calabro teaches obtaining TSP2-null ECM from fibroblast cell cultures for coating, i.e. contacting of the vascular graft.  Calabro differs from the instant claims in that Calabro is silent as to the specific technique employed for coating the vascular graft. That is Calabro is silent as to whether or not the graft is contacted with the fibroblast cells for a period of time of about 7 days and then the cells are removed leaving the cell-derived ECM in contact with the vascular graft. 
However, Krady is directed to the effect that thrombospondin 2 (TSP2) has on extracellular matrix (ECM) remodeling, and specifically discloses that TSP2-null fibroblast-derived ECM is more permissive for endothelial cell (EC) migration and TSP2-null mice exhibited accelerated recovery of blood flow in models of physiological angiogenesis (Abstract).  Krady specifically teaches that cell culture substrates (i.e. TSP2-null cells) for 7 days, wherein the fibroblasts deposit TSP2-null ECM on the culture substrate. After the 7 day culture the TSP2-null cells are removed, leaving the deposited ECM (i.e. removing the TSP2-null cells but not the cell-derived ECM) (Structural Characterization of TSP2-Null-Derived ECM, page 881; and ECM-Mediated HUVEC Attachment and Migration, page 881). Thus, Krady teaches a well-known technique for coating substrates with TSP2-null ECM by contacting decellularized substrates with extracellular matrix (ECM)-producing TSP2-null cells for a period of time comprising 7 days and thereafter removing the cells but not the cell-derived ECM.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Krady’s TSP2-null ECM deposition method as the method for contacting the decellularized vascular graft with TSP2-null ECM of Calabro since both methods are known to coat the substrates with cell-derived TSP2-null ECM, thus providing the predictable result of successfully delivering anti-thrombogenic ECM, thus meeting the limitations of claim 12.
	One of ordinary skill in the art would recognize this as simply substituting one ECM delivery method for another useful for the same purpose (KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395).
	Krady has shown that TSP2-null ECM can be delivered to substrates by contacting with TSP2-null cells for 7 days, wherein the TSP2-null cells deposit TSP2-null ECM on the substrate. After the 7 day culture the TSP2-null cells are removed, leaving the deposited TSP2-null ECM; thus one would have had a reasonable expectation of successfully substituting Krady’s ECM deposition technique in the KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.

Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/             Examiner, Art Unit 1633